DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Response to Arguments
Applicant’s arguments (pg. 1, ¶ 4) filed 09/21/2022 with respect to the Gerber et al. reference used in the rejection of claim 8 under 35 U.S.C. § 103 have been fully considered. Applicant argues that “although Gerber et al. discloses a machine for distributing loosefill insulation, it does not teach the invention as recited in claim 8. As shown in Fig. 3 of Gerber et al., the front side of the cabinet 18 includes an air filter 32 which filters the air being drawn into the blower 34, and, adjacent thereto, a panel door 36 providing access only to the manual adjustment hand wheel 38/194 for the damper 30.”
“The panel door 36 only provides access to the handwheel 194 (see column 9, lines 1 through 5). The filter 32, if removed, only provides access to the blower 34. Thus, Gerber et al. does not show or suggest a removable front access assembly includes a framework having an inlet assembly mounted therein and that the inlet assembly that includes a screen adjacent a filter, that the combination of the screen and the filter is configured as an air inlet, that removal of the removable front access assembly further makes the filter accessible for inspection, cleaning, and replacement, and makes the plurality of shredders, the agitator, and the discharge mechanism within the lower unit visible and accessible for inspection, replacement, and repair.”
In response, upon further consideration of the Evans et al. (US 2011/0214278 A1) and Klem et al. (US 2017/0028405 A1) references also used in the rejection of claim 8 and in light of the arguments above, it was determined that the examiner’s proposed combination of the references was piecemeal reconstruction utilizing impermissible hindsight.
This is because Evans does not disclose a removable front access assembly covering a portion of the front panel and discloses the screen being on a side panel. Klem teaches a removable front panel without any inlet assembly, screen, or filter mounted therein, and therefore only teaches that a solid panel or a panel that does not include an inlet assembly, air filter, or screen can be removable.  And as applicant’s arguments eluded to, Gerber only teaches its known to have a front panel with an inlet assembly including a filter but there is no teaching of providing the inlet assembly and filter to a removable panel. Accordingly, the rejection of independent claim 8 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2012/0074248 A1).
Regarding claim 16: Evans discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising: 
a chute having an inlet end (16, fig. 2) and an outlet end (18), the inlet end configured to receive compressed loosefill insulation material (¶ [0005]);
a lower unit (12) having:
a shredding chamber (23, fig. 2) configured to receive the compressed loosefill insulation material from the outlet end (18) of the chute (¶ [0019]), the shredding chamber including a plurality of shredders (24a, 24b) configured to shred, pick apart and condition the loosefill insulation material (¶ [0021]);
a discharge mechanism (28) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (see fig. 2), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0024]); and 
a blower (36) configured to provide the airstream flowing through the discharge mechanism (¶ [0024]), the blower including a blower motor (34) configured for variability in a rotational speed of the blower (¶ [0040], “As the power supplied to the blower 36 is modulated, the resulting speed of the blower 36 can be varied”).
	Evans does not explicitly disclose that the airstream is configured for removing stray
fibers from an environment within which the machine for distributing loosefill insulation material is operating.
	However, the limitation does not impart any structural difference between the claimed blower and the blower of Evans and, therefore, the skilled artisan would understand the blower of Evans to be configured for removing stray fibers from the operating environment of the machine.
Regarding claim 17, which depends on claim 16: Evans discloses the blower motor is configured for pulse width modulation control (¶ [0040]).
Regarding claim 18, which depends on claim 16: Evans discloses that the blower motor can be configured for 120-volt (A.C.) operation (¶ [0037]). The skilled artisan understands that if a device is configured for 110 volts it is also configured for 120 volts, as standard outlets in the U.S. operate between 110 – 120 volts. Further, Evans discloses that “other power supplies [c]an be used” (¶ [0037]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Worm (US 7,674,281 B2), hereinafter ‘Worm’.
Regarding claim 19, which depends on claim 16: Evans does not explicitly disclose that the blower motor requires a maximum current of 11.0 amps. Instead, Evans discloses the “plurality of shredders, the discharge mechanism and the blower are configured to operate on a single 15 ampere…power supply” (¶ [0004]), but that “In other embodiments, other power supplies can be used” (¶ [0037]). Further, examiner notes that applicant has not set forth any criticality for the claimed maximum amperage, or that it produces any unexpected results. 
Worm is pertinent to the problem applicant is faced with, and teaches a blower motor requiring a maximum current of 11.0 amps (col. 12, lns. 6-12).
Therefore, since it is not taught nor in any way apparent what advantage an amperage of 11 provides over 15, then determining the maximum ideal amperage for the blower motor must be considered to be within the level of ordinary skill in the art, and it would have been obvious before the effective filing date of the claimed invention to configure the blower motor of Evans for a maximum current of 11.0 amps, as taught by Worm.
Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Evans, in view of Kushida et al. (US 2004/0231090 A1), hereinafter ‘Kushida’.
Regarding claim 20, which depends on claim 16 and is being examined as best understood: Evans is silent regarding the blower motor being of a flow-through type and having a maximum rotational speed in a range of about 30,000 revolutions per minute to about 40,000 revolutions per minute. However, it is well-known that blowers comprise an air intake which draws air in to the fan of the blower where it is accelerated and discharged via an outlet, thus blowers have air flowing through them (i.e., they are of a flow-through type) and, therefore, the motors for the blowers can also be considered to be of a flow-through type. 
Further, examiner notes that applicant has not set forth any criticality for the claimed range of rpm’s, or that values of rpm within the claimed range produce any unexpected results.
And Kushida is pertinent to the problem applicant is faced with and teaches a blower having a blower motor that rotates in a range of about 30,000 rpm to about 40,000 rpm (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the blower motor of Evans to operate in a range of 30,000 rpm and 40,000 rpm, since the range does not produce any unexpected results.
Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In light of applicant’s arguments (pg. 1, ¶ 4) filed 09/21/2022 with respect to the Gerber et al. reference, and upon further consideration of the Evans et al. (US 2011/0214278 A1) and Klem et al. (US 2017/0028405 A1) references used in the rejection of claim 8, it was determined that the examiner’s proposed combination of the references was piecemeal reconstruction utilizing impermissible hindsight. Evans does not disclose a removable front access assembly covering a portion of the front panel. Klem teaches a removable panel without any inlet assembly mounted therein or a screen, and therefore only teaches that a solid panel or a panel that does not include an inlet assembly, air filter, or screen can be removable.  As applicant’s arguments elude to, Gerber only teaches its known to have a front panel with an inlet assembly including a filter but there is no teaching of providing the inlet assembly and filter to a removable panel.   
Therefore, the prior art as exemplified by Evans, Klem, and Gerber, fails to anticipate or render obvious in combination the following limitation of claim 8 in combination with the other limitations of said claim:
“the removable front access assembly includes a framework having an inlet assembly mounted therein, the inlet assembly including a screen adjacent a filter”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725